United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 97-2951
                                ___________

Donald Charles VanDeWalle,             *
                                       *
              Appellant,               *
                                       *
       v.                              *
                                       *
J. Patrick McArdle, County Judge;      *
Orville J. Coady, District Judge;      *
Stanley H. Foster, Attorney;           *
Gary R. Young, Thayer County           * Appeal from the United States
Sheriff; William L. Burgess,           * District Court for the
Fillmore County Sheriff; Nancy         * District of Nebraska.
C. McLaughlin, Clerk, District Court   *
of Thayer County; Luetta M.            *      [UNPUBLISHED]
Strothkamp, Clerk District Court       *
of Fillmore County; Dean L. Waldron; *
Joseph N. Bixby; Todd J. Miene,        *
Bankcard Credit Adjustment             *
Supervisor,                            *
                                       *
              Appellees.               *
                                  ___________

                       Submitted: January 7, 1998
                           Filed: January 9, 1998
                               ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
    Donald Charles VanDeWalle appeals the district court’s
adverse grant of summary judgment in his suit against
various defendants, alleging violations of state and
federal law. Our review of the record and the parties’
briefs indicates the district court’s judgment was
correct. We thus affirm. See 8th Cir. R. 47B.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-